Citation Nr: 1647113	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963, to include additional service in the United States Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.

In January 2015, the Board, in pertinent part, reopened and denied on the merits, the Veteran's claim of entitlement to service connection for a low back disorder, including as secondary to a left leg injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2016 Memorandum Decision, set aside and remanded the Board's decision for further action consistent with the Memorandum Decision. 

The Board's January 2015 decision also denied a claim of entitlement to service connection for residuals of a left leg injury.  As the Veteran made no argument as to the appeal of that claim, the Court dismissed this issue.  Therefore, that issue is not currently before the Board.  See Cacciola v. Gibson, 27 Vet. App. 45 (2014); see also Pederson v. McDonald, 27 Vet. App. 276, 281-86 (2015).  Thus, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.  

In July 2016, the Veteran waived consideration by the Agency of Original Jurisdiction (AOJ) of any newly submitted evidence.  See 38 C.F.R. § 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court determined that the Board failed to obtain adequately identified private treatment records.  Specifically, during the Veteran's June 1965 VA examination, he reported that he sought treatment for his back disorder from Dr. Williams and provided the cross street names for the physician's location.  The Veteran argued that these records are relevant because they may show that he suffered from lumbar arthritis within a year of active service and that his in-service back complaints were not acute and resolved as indicated by the March 2011 VA examiner.  As these records would be material to the elements necessary to prove the Veteran's claim and as he has identified the physician and time period where treatment took place, the appeal must be remanded so that these records may be obtained.  38 C.F.R. § 3.159 (c).  

Additionally, the Veteran testified that while in the Reserves he was treated for a condition he believes led to his current back disorder.  The Court determined that it was unclear from the record whether all Reserve treatment records were sought and obtained.  In this regard, it does not appear that all periods of the Veteran's reserve service have been verified.  On remand, the AOJ should clarify the Veteran's Air Force Reserves service dates.  In order to ensure compliance with the Court's memorandum decision, the Board must remand this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify all Reserve service dates.  Obtain all outstanding service treatment and personnel records, to specifically include, but not limited to, records from the Veteran's Reserve service completed after his discharge from active duty in October 1963.  If the records are not obtained, notify the Veteran, make a notation in the record, and afford him the opportunity to provide any such records in his possession.  38 C.F.R. § 3.159 (e). 

2.  With any necessary assistance from the Veteran, obtain all private treatment records from Dr. Williams located in Louisville, Kentucky, dated in the 1960s, identified by him at the June 1965 VA examination, as well as any other private medical provider who treated the Veteran's back disorder since separation from service.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  If any new and relevant service treatment records, service personnel records, or private treatment records are associated with the file, schedule the Veteran for an orthopedic VA examination to determine whether there is a relationship between his current back disorder and his military service.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder onset within one year of his separation from service or is otherwise etiologically related to any active or reserve military service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

